     Case 4:18-cr-01695-JAS-EJM Document 744 Filed 07/20/21 Page 1 of 5



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                        No. CR-18-01695-004-TUC-JAS (EJM)
10                     Plaintiff,                         ORDER
11       v.
12       Samuel Lee Berrelle Rakestraw, III, et al.,
13                     Defendants.
14
15             Pending before the Court is a Report and Recommendation (Doc. 721) issued by
16   United States Magistrate Judge Markovich.                The Report and Recommendation

17   recommends denying Defendants’ Notice of Assertion of Speedy Trial Rights and Motion
18   to Sever. (Doc. 673). Defendants filed objections to the Report and Recommendation.1

19             As a threshold matter, as to any new evidence, arguments, and issues that were not

20   timely and properly raised before United States Magistrate Judge Markovich, the Court
21   exercises its discretion to not consider those matters and considers them waived. United
22   States v. Howell, 231 F.3d 615, 621-623 (9th Cir. 2000) (“[A] district court has discretion,

23   but is not required, to consider evidence presented for the first time in a party's objection

24   to a magistrate judge's recommendation . . . [I]n making a decision on whether to consider

25   newly offered evidence, the district court must . . . exercise its discretion . . . [I]n providing

26   for a de novo determination rather than de novo hearing, Congress intended to permit
27   whatever reliance a district judge, in the exercise of sound judicial discretion, chose to
28   1
      Unless otherwise noted by the Court, internal quotes and citations have been omitted
     when citing authority throughout this Order.
     Case 4:18-cr-01695-JAS-EJM Document 744 Filed 07/20/21 Page 2 of 5



 1   place on a magistrate judge's proposed findings and recommendations . . . The magistrate
 2   judge system was designed to alleviate the workload of district courts . . . To require a
 3   district court to consider evidence not previously presented to the magistrate judge would
 4   effectively nullify the magistrate judge's consideration of the matter and would not help to
 5   relieve the workload of the district court. Systemic efficiencies would be frustrated and the
 6   magistrate judge's role reduced to that of a mere dress rehearser if a party were allowed to
 7   feint and weave at the initial hearing, and save its knockout punch for the second round . .
 8   . Equally important, requiring the district court to hear evidence not previously presented
 9   to the magistrate judge might encourage sandbagging. [I]t would be fundamentally unfair
10   to permit a litigant to set its case in motion before the magistrate, wait to see which way
11   the wind was blowing, and—having received an unfavorable recommendation—shift gears
12   before the district judge.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1122 (9th Cir.
13   2003) (“Finally, it merits re-emphasis that the underlying purpose of the Federal
14   Magistrates Act is to improve the effective administration of justice.”).2
15          As to the objections filed by Defendants, the Court has conducted a de novo review
16   of the record. See 28 U.S.C. § 636(b)(1)(C) (“Within fourteen days after being served with
17   [the Report and Recommendation], any party may serve and file written objections to such
18   proposed findings and recommendations as provided by rules of court. A judge of the court
19   shall make a de novo determination of those portions of the report or specified proposed
20   findings or recommendations to which objection is made. A judge of the court may accept,
21   reject, or modify, in whole or in part, the findings or recommendations made by the
22   magistrate judge. The judge may also receive further evidence or recommit the matter to
23   the magistrate judge with instructions.”).
24          In addition to reviewing the Report and Recommendation and any objections and
25   responsive briefing thereto, the Court’s de novo review of the record includes review of the
26   record and authority before United States Magistrate Judge Markovich which led to the
27   2
       Assuming, arguendo, that such matters were not subject to waiver, the Court (in the
     alternative) has nonetheless conducted a de novo review, and upon review of the record
28   and authority herein, rejects these issues and adopts the Report and Recommendation in its
     entirety.

                                                  -2-
     Case 4:18-cr-01695-JAS-EJM Document 744 Filed 07/20/21 Page 3 of 5



 1   Report and Recommendation in this case.
 2          Upon de novo review of the record and authority herein, the Court finds Defendants’
 3   objections to be without merit, rejects those objections, and adopts United States
 4   Magistrate Judge Markovich’s Report and Recommendation in its entirety. See, e.g.,
 5   United States v. Rodriguez, 888 F.2d 519, 522 (7th Cir. 1989) (“Rodriguez is entitled by
 6   statute to de novo review of the subject. Under Raddatz [447 U.S. 667 (1980)] the court
 7   may provide this on the record compiled by the magistrate. Rodriguez treats adoption of
 8   the magistrate's report as a sign that he has not received his due. Yet we see no reason to
 9   infer abdication from adoption. On occasion this court affirms a judgment on the basis of
10   the district court's opinion. Affirming by adoption does not imply that we have neglected
11   our duties; it means, rather, that after independent review we came to the same conclusions
12   as the district judge for the reasons that judge gave, rendering further explanation otiose.
13   When the district judge, after reviewing the record in the light of the objections to the
14   report, reaches the magistrate's conclusions for the magistrate's reasons, it makes sense to
15   adopt the report, sparing everyone another round of paper.”); Bratcher v. Bray-Doyle
16   Independent School Dist. No. 42 of Stephens County, Okl., 8 F.3d 722, 724 (10th Cir. 1993)
17   (“De novo review is statutorily and constitutionally required when written objections to a
18   magistrate's report are timely filed with the district court . . . The district court's duty in this
19   regard is satisfied only by considering the actual testimony [or other relevant evidence in
20   the record], and not by merely reviewing the magistrate's report and recommendations . . .
21   On the other hand, we presume the district court knew of these requirements, so the express
22   references to de novo review in its order must be taken to mean it properly considered the
23   pertinent portions of the record, absent some clear indication otherwise . . . Plaintiff
24   contends . . . the district court's [terse] order indicates the exercise of less than de novo
25   review . . . [However,] brevity does not warrant look[ing] behind a district court's express
26   statement that it engaged in a de novo review of the record.”); Murphy v. International
27   Business Machines Corp., 23 F.3d 719, 722 (2nd Cir. 1994) (“We . . . reject Murphy's
28   procedural challenges to the granting of summary judgment . . . Murphy's contention that


                                                    -3-
     Case 4:18-cr-01695-JAS-EJM Document 744 Filed 07/20/21 Page 4 of 5



 1   the district judge did not properly consider her objections to the magistrate judge's report .
 2   . . lacks merit. The judge's brief order mentioned that objections had been made and
 3   overruled. We do not construe the brevity of the order as an indication that the objections
 4   were not given due consideration, especially in light of the correctness of that report and
 5   the evident lack of merit in Murphy's objections.”); Gonzales-Perez v. Harper, 241 F.3d
 6   633 (8th Cir. 2001) (“When a party timely objects to a magistrate judge's report and
 7   recommendation, the district court is required to make a de novo review of the record
 8   related to the objections, which requires more than merely reviewing the report and
 9   recommendation . . . This court presumes that the district court properly performs its review
10   and will affirm the district court's approval of the magistrate's recommendation absent
11   evidence to the contrary . . . The burden is on the challenger to make a prima facie case
12   that de novo review was not had.”); Brunig v. Clark, 560 F.3d 292, 295 (5th Cir. 2009)
13   (“Brunig also claims that the district court judge did not review the magistrate's report de
14   novo . . . There is no evidence that the district court did not conduct a de novo review.
15   Without any evidence to the contrary . . . we will not assume that the district court did not
16   conduct the proper review.”).3
17   3
       See also Pinkston v. Madry, 440 F.3d 879, 893-894 (7th Cir. 2006) (the district court's
     assurance, in a written order, that the court has complied with the de novo review
18   requirements of the statute in reviewing the magistrate judge's proposed findings and
     recommendation is sufficient, in all but the most extraordinary of cases, to resist assault on
19   appeal; emphasizing that “[i]t is clear that Pinkston's argument in this regard is nothing
     more than a collateral attack on the magistrate's reasoning, masquerading as an assault on
20   the district court's entirely acceptable decision to adopt the magistrate's opinion . . .”);
     Garcia v. City of Albuquerque, 232 F.3d 760 (10th Cir. 2000) (“The district court's order
21   is terse . . . However, neither 28 U.S.C. § 636(b)(1) nor Fed.R.Civ.P. 72(b) requires the
     district court to make any specific findings; the district court must merely conduct a de
22   novo review of the record . . . It is common practice among district judges . . . to [issue a
     terse order stating that it conducted a de novo review as to objections] . . . and adopt the
23   magistrate judges' recommended dispositions when they find that magistrate judges have
     dealt with the issues fully and accurately and that they could add little of value to that
24   analysis. We cannot interpret the district court's [terse] statement as establishing that it
     failed to perform the required de novo review . . . We hold that although the district court's
25   decision is terse, this is insufficient to demonstrate that the court failed to review the
     magistrate's recommendation de novo.”); Goffman v. Gross, 59 F.3d 668, 671 (7th Cir.
26   1995) (“The district court is required to conduct a de novo determination of those portions
     of the magistrate judge's report and recommendations to which objections have been filed.
27   But this de novo determination is not the same as a de novo hearing . . . [I]f following a
     review of the record the district court is satisfied with the magistrate judge's findings and
28   recommendations it may in its discretion treat those findings and recommendations as its
     own.”)

                                                 -4-
     Case 4:18-cr-01695-JAS-EJM Document 744 Filed 07/20/21 Page 5 of 5



 1   CONCLUSION
 2          Accordingly, IT IS HEREBY ORDERED as follows:
 3      (1) United States Magistrate Judge Markovich’s Report and Recommendation
 4          (Doc. 721) is accepted and adopted in its entirety.
 5      (2) Defendants’ objections are rejected.
 6   Defendants’ Notice of Assertion of Speedy Trial Rights and Motion to Sever. (Doc. 673)
 7   is denied.
 8          Dated this 19th day of July, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -5-
